Citation Nr: 0638916	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for asthma.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability and for low back disability.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1975 to 
December 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in July 2004, and a 
substantive appeal was received in July 2004.  A Board 
hearing at the local RO was held in September 2006.  The 
Board notes that the veteran submitted additional evidence to 
the Board at the September 2006 hearing.  In an attached 
statement, the veteran waived RO consideration of this 
evidence. 

After reviewing the claims file, it appears to the Board that 
the veteran's back disability appeal encompasses both 
cervical spine and low back disability.  The Board has 
therefore described the issues as shown on the first page of 
this decision.

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for asthma was denied by a March 2002 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for asthma 
has been received since the March 2002 rating decision. 

3.  Service connection for back disability was denied by a 
March 2002 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for back 
disability (hereinafter described as cervical spine 
disability and as low back disability) has been received 
since the March 2002 rating decision. 


CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied entitlement 
to service connection for asthma, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received since the 
March 2002 rating decision denying service connection for 
asthma; and thus, the claim has been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The March 2002 rating decision, which denied entitlement 
to service connection for back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the 
March 2002 rating decision denying service connection for 
back disability; and thus, the claims of service connection 
for cervical spine disability and for low back disability 
have been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claims

This issues of service connection for asthma and back 
disability were denied by the RO in a March 2002 rating 
decision.  The veteran was informed of the March 2002 rating 
decision, and he did not file a notice of disagreement to 
initiate an appeal.  Under the circumstances, the Board finds 
that the March 2002 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in October 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the March 2002 rating decision, additional evidence has 
become part of the record, including private treatment 
records and 1981 to 1983 employee injury reports; a July 2002 
second medical opinion from a private physician, S.A., M.D.; 
an October 2002 VA fee-based examination for asthma; an 
October 2002 VA fee-based examination of the back; and the 
veteran's September 2006 hearing testimony.  Significantly, 
the October 2002 VA fee-based examinations and July 2002 
opinion of Dr. S.A. provide etiological opinions as to the 
veteran's disabilities.  

It appears that the RO reopened the veteran's claims in its 
August 2003 rating decision and decided the issues on the 
merits.  Even though the RO reopened the claims, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The Board finds that the additional evidence submitted since 
the March 2002 rating decision is new and material.  The 
medical evidence and hearing testimony are not redundant of 
evidence already in the record at the time of the last final 
rating decision.  Further, the evidence is material because 
it relates to the unestablished facts of whether the 
veteran's disabilities manifested in service, which is 
necessary to substantiate the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claims of entitlement to 
service connection for asthma and back disability are 
reopened.  38 U.S.C.A. § 5108.


ORDER

The claims for entitlement to service connection for asthma, 
entitlement to service connection for cervical spine 
disability, and entitlement to service connection for low 
back disability have been reopened.  The appeal is granted to 
that extent, subject to the directions set forth in the 
remand section of this decision.


REMAND

The veteran is also seeking entitlement to service connection 
for asthma.  As previously noted, the veteran was afforded a 
VA fee-based in October 2002.  The examiner stated that the 
veteran did have a current disability of asthma.  It appears 
that the veteran provided a history of asthma in childhood.  
Although unclear, the examiner indicated that the veteran had 
known allergies and he was not exposed to any particular 
problem in the military.  Therefore, the examiner stated that 
he could not state that the veteran's asthma was service-
connected.  However, the examiner then acknowledged that 
although the veteran did have a flare-up while in the 
military, he had continued to have severe asthmatic problems 
even while out of the military and had a history of childhood 
asthma before entering service.  

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  Asthma was not noted on the 
veteran's December 1974 service entrance examination.  Thus, 
the veteran is presumed to have been in sound condition upon 
entering active service.  

Therefore, the Board finds that the October 2002 examination 
is insufficient for the purposes of this analysis and needs 
further clarification.  At one point, the examiner stated 
that he could not state that the veteran's asthma was related 
to service ; however, he then went on to state that the 
veteran had a flare-up while in service, but fails to 
reference any service medical record supporting this 
statement.  If the veteran did have a flare-up during 
service, this may indicate that his asthma first manifested 
in service, which contradicts the examiner's previous 
statement that it was not related to service.  Significantly, 
the examiner does not indicate whether he reviewed the claims 
file and it appears that his opinion is based on the 
veteran's own history.  Thus, the Board finds that in order 
to meet the requirements of 38 C.F.R. § 3.159(c)(4), the RO 
should send the entire claims file to the same examiner who 
conducted the October 2002 VA fee-based examination for 
asthma and request that he further clarify his an opinion as 
to whether the veteran's asthma manifested in service.  If 
the same examiner is not available, the veteran should be 
scheduled for a new VA examination.  

The appeal concerning the claims of entitlement to service 
connection for cervical spine disability and for low back 
disability presents a factual background which shows some 
back complaints during service, with apparent normal clinical 
and x-ray findings.  Nevertheless, the veteran did report 
recurrent back pain at the time of his discharge examination.  
Post-service medical records appear to show low back and 
cervical spine complaints related to post-service injuries in 
the early 1980's and a motor vehicle accident in 1992 which 
resulted in head and neck trauma.  The record also includes 
medical opinions of somewhat questionable probative valued.  
One opinion from Dr. S.A. is of questionable value since it 
appears that this doctor practices in the field of urology.  
An October 2002 fee-based examiner's opinion does not offer 
any detailed rationale based on the inservice and post-
service medical records so as to explain what, if any, 
cervical spine disorder and/or low back disorder is/are due 
to service (as opposed to the apparent post-service 
injuries).  The Board believes this question is clearly 
medical in nature and should be addressed by medical 
personnel to allow for informed appellate review.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the entire claims 
file for review to the same examiner who 
conducted the October 2002 VA fee-based 
examination for asthma.  If the same 
examiner is not available, the veteran 
should be scheduled for another VA 
examination to determine the nature, time 
of onset, and etiology of the veteran's 
currently diagnosed asthma.  The claims 
file must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  

The examiner shoulder offer an opinion as 
to whether the veteran's current asthma 
disability more likely than not (50% or 
higher degree of probability) manifested 
during the veteran's active duty during 
service.  The examiner should also offer 
an opinion as to whether the veteran's 
current asthma disability preexisted 
service (to a degree of medical 
certainty) and, if so, whether there was 
any increase in severity during service 
beyond the natural progression of the 
disorder.  A detailed rationale for all 
opinions expressed should be furnished.

2  The RO should then send the entire 
claims file for review to the same 
examiner who conducted the October 2002 
VA fee-based examination for cervical 
spine and low back disability.  If the 
same examiner is not available, the 
veteran should be scheduled for another 
VA examination to determine the nature, 
time of onset, and etiology of the 
veteran's cervical spine and low back 
disorders.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  

The examiner shoulder offer an opinion as 
to whether any current cervical spine 
disability and/or low back disability is 
more likely than not (50% or higher 
degree of probability) related to 
service.  In setting forth the opinion, 
the examiner should address the 
significance of the inservice complaints 
and inservice x-ray findings, as well as 
the post-service medical records 
suggesting post-service injuries.  If the 
examiner is of the opinion that any 
current cervical spine and/or low back 
disability is related to the symptoms 
noted during service, then the examiner 
should clearly set forth a diagnosis for 
such cervical spine and/or low back 
disability.  The examiner is requested to 
distinguish, if possible, between any 
disorders attributable to service as 
opposed to being attributable to any 
post-service injury or injuries. 

3.  Thereafter, the RO should review the 
expanded record and determine if the 
issue of entitlement to service 
connection for asthma can be granted.  If 
not, the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


